                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


MAGNACHARGE LLC,

                       Plaintiff,

   v.                                       C.A. No. 19-702-LPS

SAMSUNG ELECTRONICS CO., LTD.,              JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS AMERICA, INC.
and HARMAN INTERNATIONAL
INDUSTRIES, INC.,

                       Defendants.




              DEFENDANTS’ OPENING BRIEF IN SUPPORT OF THEIR
                 MOTION TO DISMISS PLAINTIFF’S COMPLAINT


Of Counsel:                             YOUNG CONAWAY STARGATT &
                                        TAYLOR, LLP
ARNOLD & PORTER KAYE SCHOLER LLP        Adam W. Poff (#3990)
Matthew M. Wolf                         Pilar G. Kraman (#5199)
Ali R. Sharifahmadian                   Rodney Square
Jin-Suk Park                            1000 North King Street
601 Massachusetts Ave., NW              Wilmington, DE 19801
Washington, D.C. 20001-3743             (302) 571-6600
Matthew.Wolf@arnoldporter.com           apoff@ycst.com
Ali.Sharifahmadian@arnoldporter.com     pkraman@ycst.com
Jin.Park@arnoldporter.com
                                        Counsel for Defendants Samsung
                                        Electronics Co., Ltd., Samsung Electronics
                                        America, Inc., and Harman International
Dated: September 12, 2019               Industries, Inc.
                                               TABLE OF CONTENTS

                                                                                                                                     Page

I.     INTRODUCTION AND SUMMARY OF ARGUMENT ................................................. 1

II.    NATURE AND STAGE OF THE PROCEEDINGS ......................................................... 2

III.   STATEMENT OF RELEVANT FACTS ........................................................................... 2

       A.        The ’402 Patent ....................................................................................................... 2

       B.        The Complaint Alleges Infringement With Respect To Irrelevant or Non-
                 Mandatory Portions Of The Qi Standard ................................................................ 3

IV.    LEGAL STANDARD......................................................................................................... 6

V.     ARGUMENT ...................................................................................................................... 9

       A.        The Complaint Fails To Plausibly Allege That Compliance With The Qi
                 Standard Necessarily Infringes The ’402 Patent ..................................................... 9

       B.        The Complaint Fails to Plausibly Allege Infringement With Respect To
                 Products That Do Not Purport To Comply With The Qi Standard....................... 12

       C.        The Complaint Fails To Plausibly Allege Infringement With Respect To
                 Harman .................................................................................................................. 13

VI.    CONCLUSION ................................................................................................................. 14




                                                                   i
                                              TABLE OF AUTHORITIES
                                                                                                                             Page(s)
Cases

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ......................................................................................................... passim

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) ......................................................................................................... passim

Bender v. LG Elecs. U.S.A., Inc.,
   No. C 09-02114 JF (PVT), 2010 WL 889541 (N.D. Cal. Mar. 11, 2010) ...............................13

Burtch v. Milberg Factors, Inc.,
   662 F.3d 212 (3d Cir. 2011).......................................................................................................8

Fujitsu Ltd. v. Netgear, Inc.,
   620 F.3d 1321 (Fed. Cir. 2010)............................................................................................9, 10

In re Burlington Coat Factory Sec. Litig.,
    114 F.3d 1410 (3d Cir. 1997).....................................................................................................8

Macronix Int’l. Co. v. Spansion Inc.,
  4 F. Supp. 3d 797 (E.D. Va. 2014) ........................................................................................7, 8

Mayne Pharma Int’l PTY Ltd. v. Merck & Co., Inc.,
  No. 15-438-LPS-CJB, 2015 WL 7833206 (D. Del. Dec. 3, 2015) ..........................................13

Modern Telecom Sys., LLC v. TCL Corp.,
  No. 17-583-LPS-CJB, 2017 WL 6524526 (D. Del. Dec. 21, 2017) ....................................9, 12

Network Managing Solutions., LLC v. AT&T Inc.,
   No. CV 16-295-RGA-MPT, 2017 WL 5195863 (D. Del. Nov. 9, 2017) ......................8, 10, 11

North Star Innovations, Inc. v. Micron Tech., Inc.,
   No. 17-506-LPS-CJB, 2017 WL 5501489 (D. Del. Nov. 16, 2017) ...................................9, 12

Raindance Techs., Inc. v. 10X Genomics, Inc.,
   No. CV 15-152-RGA, 2016 WL 927143 (D. Del. Mar. 4, 2016) ..............................................6

Realtime Adaptive Streaming LLC v. Netflix, Inc.,
   No. 17-1692-CFC-SRF, 2018 WL 6521978 (D. Del. Dec. 12, 2018) .........................10, 11, 13

Stragent, LLC v. BMW of N. Am., LLC,
    No. 6:16-cv-446-RWS-KNM, 2017 WL 2821697 (E.D. Tex. Mar. 3, 2017) .........................10
                                        ii
Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
    551 U.S. 308 (2007) ...................................................................................................................8




                                                                    iii
I.     INTRODUCTION AND SUMMARY OF ARGUMENT

       Plaintiff Magnacharge’s standards-based allegations of infringement fail to plausibly

plead a claim for relief and are thus deficient. Rather than state facts that plausibly allege

Defendants’ products infringe one or more claims of the asserted patent, Magnacharge’s

Complaint purports to allege that products complying with the Qi Standard—an industry

standard related to wireless power transfer—infringe the patent. Pleading infringement by

reference to non-mandatory sections of an industry standard is not sufficient to meet the

requirements of Twombly and Iqbal, where standard compliance alone would not establish that

Defendants implemented the non-mandatory sections. But Magnacharge does just that. With

respect to many claim limitations, its Complaint does nothing more than recite the language of

the claim followed by citations to and quotes from sections of the Qi Standard that are merely

informative, i.e., not mandatory. The Complaint includes no facts from which it would be

plausible to conclude that the accused products implement the non-mandatory sections of the

standard specification or otherwise are covered by the claims of the asserted patent.

       Additionally, although Magnacharge improperly alleges infringement by products that

purportedly operate according to the Qi Standard, the list of representative accused products in

the Complaint includes Samsung products that do not even purport to be compliant with the Qi

Standard. Hence, the Complaint fails to plausibly allege infringement with respect to such

products. And with respect to Harman, the Complaint does not identify even a single accused

Harman product.

       Defendants, thus, respectfully submit that the Complaint should be dismissed in its

entirety under Fed. R. Civ. P. 12(b)(6) for failure to adequately plead a claim of patent



                                                  1
infringement. At a minimum, Magnacharge’s claims against Harman and against Samsung

wireless chargers that do not purport to comply with the Qi Standard should be dismissed.

II.    NATURE AND STAGE OF THE PROCEEDINGS

       Plaintiff filed this lawsuit on April 17, 2019, against Samsung Electronics Co., Ltd.,

Samsung Electronics America, Inc., and Harman International Industries, Inc. (collectively

“Defendants”). The Complaint alleges one count of direct infringement with respect to U.S.

Patent 7,417,402 (“the ’402 patent”) against the Defendants and includes no allegations of

indirect infringement. On May 7, 2019, the Court granted Plaintiff’s stipulation to extend the

time for Defendants to answer, move or otherwise respond to the Complaint until August 12,

2019. D.I. 6 (“So Ordered” on Docket). On August 2, 2019, the Court granted Plaintiff’s second

stipulation to extend the time for Defendants to answer, move or otherwise respond until

September 12, 2019. D.I. 8 (“So Ordered” on Docket). Defendants now move to dismiss the

Complaint in its entirety.

III.   STATEMENT OF RELEVANT FACTS

       A.      The ’402 Patent

       The ’402 patent is entitled “Non-Contact Type Battery Pack Charging Apparatus.” Ex. 1

at Title.1 Although the specification and figures purport to describe both a charging apparatus

100 and a battery pack 200, the “invention relates to a non-contact type battery pack charging

apparatus,” not to the battery pack. Id. at Abstract (emphasis added). This is further confirmed

by the only independent claim in the patent, which is directed to “[a] non-contact type battery

pack charging apparatus, comprising . . . .” Id. at Claim 1 (emphasis added).

1
  The Exhibits (“Ex.”) herein refer to the Exhibits attached to the Declaration of Adam W. Poff
in Support of Defendants’ Motion to Dismiss Plaintiff’s Complaint filed contemporaneously.

                                                2
       B.      The Complaint Alleges Infringement With Respect To Irrelevant or Non-
               Mandatory Portions Of The Qi Standard

       All of the allegations of infringement in the Complaint are made with reference to

Version 1.2.2 of “The Qi Wireless Power Transfer System – Power Class 0 Specification – Parts

1 and 2: Interface Definitions,” which is dated April 2016 (hereinafter “Qi Parts 1 & 2).2 D.I. 1,

¶¶ 22-51. The Complaint does not make any allegations with reference to the actual structure or

operation of Defendants’ products.

       The Qi Standard was developed by the Wireless Power Consortium, which is an

“organization that aims to develop global standards for wireless power transfer in various

application areas.” Ex. 2 § 1.1, at 8. The standard specifications related to “Power Class 0”—

i.e., the standard specifications that the Complaint refers to in paragraphs 22-51—are directed to

“wireless charging of low and medium power devices, such as mobile phones and tablet

computers.” Id. The Qi Standard states that “[a]ll provisions in The Qi Wireless Power Transfer

System, Power Class 0 Specification are mandatory, unless specifically indicated as

recommended, optional, note, example, or informative.” Id. § 1.4.1, at 10 (emphasis added).

The Qi Standard further states that “[i]nformative text is set in italics, unless the complete

Section is marked as informative.” Id. § 1.8.2, at 17. Thus, the informative sections are not

mandatory.

       Many of the sections of the Qi Standard on which the Complaint relies to allege

infringement are informative, i.e., not mandatory. Still others appear directed to requirements of


2
 Although in paragraph 17 the Complaint also refers to Version 1.2.2 of “The Qi Wireless
Power Transfer System – Power Class 0 Specification – Part 4: Reference Designs,” this
document is not otherwise mentioned or cited in the portions of the Complaint which purport to
set out Magnacharge’s allegations of direct infringement. D.I. 1, compare ¶ 17 with ¶¶ 22-51.

                                                  3
a Power Receiver (i.e., a mobile device that receives a charge wirelessly) instead of the

requirements of a Power Transmitter of the Base Station (i.e., the charging device that is used to

charge a mobile device wirelessly).

       For example, in alleging that the accused products meet the limitation of “a power control

unit for supplying Direct Current (DC) power to a main control unit and a variable-voltage

frequency generation unit” in claim 1, the Complaint cites to and discusses Figure 43 in Section

8 of the Qi Parts 1 & 2 specification. D.I. 1, at ¶¶ 24-25. All of the information in Section 8

including Figure 43, however, is merely informative. Ex. 2 § 8, at 115 (entitled “System

Efficiency (Informative)”).

       As another example, with respect to the limitation “a voltage comparison unit for

detecting a voltage value input . . .” of claim 1, the Complaint attempts to allege infringement

with reference to § 5.1.1 of the Qi Parts 1 & 2 specification. D.I. 1, ¶¶ 30-31. Section 5.1.1

(including Figure 17 which is also reproduced and relied on in paragraph 31), is also merely an

informative, not mandatory, portion of the standard specification. Ex. 2 § 5.1.1 at 43 (entitled

“Overview (informative)”).

       Additionally, Figures 4 and 5 that are reproduced in paragraph 31 of the Complaint relate

to a Power Receiver rather than a charging apparatus, to which the claims of the ’402 patent are

directed.3 See D.I. 1, ¶ 31 (title to Figures 4 & 5 describing them as “Functional block diagram

for a [Baseline/Extended] Power Profile Power Receiver”) (emphasis added). The Complaint


3
 Moreover, the standard specification explains that Figures 4 and 5 are merely exemplary, i.e.,
not mandatory. See Ex. 2 § 3.1, at 23-24 (referring to both figures as “example[s] of a functional
block diagram”) (emphasis added). The Complaint includes no facts from which it would be
plausible to conclude that Defendants’ products implement one of these exemplary block
diagrams.

                                                 4
includes no allegations why it would be plausible that the requirements of a power receiver

nevertheless are covered by a claim directed to a charging apparatus, nor does it include any

facts from which it would be plausible to conclude that Defendants—despite what is described in

the standard specification—incorporate the features of a power receiver as described in Figures 4

and 5 in a charging apparatus.

        The Complaint also wholly or partly relies on the informative discussion in the standard

specification when alleging infringement with respect to the limitations “a current comparison

unit for detecting the voltage value input . . .,” see D.I. 1, ¶¶ 32-33,4 “a voltage detection unit

. . .,” see id. ¶¶ 34-35 (citing informative § 5.1.1), and “a current detection unit . . .,” see id. ¶¶36-

37 (citing informative § 5.1.1), in claim 1. With respect to dependent claim 2, again, the only

factual averments that this claim is allegedly met are citations to the same informative § 5.1.1.

See id. ¶¶ 42-43.5

        To illustrate the point, claim 1 of the ’402 patent is reproduced below with the limitations

for which the Complaint relies on informative sections of the standard specification italicized in

bold:

                        1. A non-contact type battery pack charging apparatus, comprising:

4
  Although ¶ 33 purports to cite to § 3.1.4 of the Qi Parts 1 & 2 specification, this is apparently a
typo as the substance that is quoted is actually from informative § 5.1.1 at pages 45-46.
Compare D.I. 1, ¶ 33 with Ex. 2 § 5.1.1, at 45-46. Regardless, § 3.1.4 is directed to a Power
Receiver and not a Power Transmitter. The Complaint includes no allegations why it would be
plausible that the requirements of a power receiver are covered by a claim directed to a charging
apparatus, nor does it include any facts from which it would be plausible to conclude that
Defendants incorporate the features of a power receiver as described in § 3.1.4 in a charging
apparatus.
5
 The Complaint also purports to allege infringement with respect to dependent claims 4 and 5.
See D.I. 1, ¶¶ 44-51. These allegations are, at a minimum, also deficient because they
necessarily depend on the inadequate allegations with respect to claim 1.

                                                    5
                       a power control unit for supplying Direct Current (DC) power to
               a main control unit and a variable-voltage frequency generation unit;
                       the variable-voltage frequency generation unit for converting the
               DC power supplied from the power control unit into a frequency having an
               arbitrary voltage value and outputting the frequency to a magnetic field
               generation unit under the control of the main control unit;
                       the magnetic field generation unit for receiving the frequency
               output from the variable-voltage frequency generation unit and radiating a
               magnetic force corresponding to the frequency to the outside;
                       a voltage comparison unit for detecting a voltage value input to
               the magnetic field generation unit and a voltage value of the magnetic
               field generation unit, comparing the voltage values with each other, and
               outputting a voltage comparison value to the main control unit;
                       a current comparison unit for detecting the voltage value input to
               the magnetic field generation unit and the voltage value of the magnetic
               field generation unit, converting the voltage values into current values,
               comparing the current values with each other, and outputting a current
               comparison value to the main control unit;
                       a voltage detection unit for detecting a voltage value output from
               the variable-voltage frequency generation unit and outputting the
               voltage value to the main control unit;
                       a current detection unit for detecting a voltage value of the
               magnetic field generation unit, converting the voltage value into a
               current value, and outputting the current value to the main control unit;
               and
                       the main control unit for receiving signals output from the current
               comparison unit, the voltage comparison unit, the voltage detection unit
               and the current detection unit and controlling the operations of the
               variable-voltage frequency generation unit.

IV.    LEGAL STANDARD

       Claims of patent infringement are subject to the same standard as other causes of action

and must meet the requirements set forth in Twombly and Iqbal. See, e.g., Raindance Techs.,

Inc. v. 10X Genomics, Inc., No. CV 15-152-RGA, 2016 WL 927143, at *2 (D. Del. Mar. 4,

2016) (applying the Twombly and Iqbal standards and dismissing the allegations of direct

infringement). In establishing these requirements, the Supreme Court explicitly rejected the

notion that a claim should only be dismissed when it is beyond a doubt that a plaintiff can prove

“no set of facts” to support it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 563 (2007) (“The
                                                6
phrase [‘no set of facts’] is best forgotten as an incomplete, negative gloss . . . .”). Instead, a

claim must provide “not only ‘fair notice’ of the nature of the claim, but also ‘grounds’ on which

the claim rests.” Id. at 555 n.3. The complaint must include “enough facts to state a claim to

relief that is plausible on its face.” Id. at 570. Facial plausibility is met “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

        The requirements of Twombly and Iqbal are threshold requirements, which should be

evaluated prior to commencement of any aspect of the case. Indeed, both Twombly and Iqbal

expressly rejected the idea that careful case management could cure a deficient complaint. See

Twombly, 550 U.S. at 559 (discussing the issues and enormous expense of the case management

approach and stating “[i]t is no answer to say that a claim just shy of a plausible entitlement to

relief can, if groundless, be weeded out early in the discovery process through ‘careful case

management’”) (citation omitted); Iqbal, 556 U.S. at 685 (“Our rejection of the careful-case-

management approach . . .”); see also, e.g., Macronix Int’l. Co. v. Spansion Inc., 4 F. Supp. 3d

797, 803 (E.D. Va. 2014) (“[I]t is high time that counsel in patent cases do all of that work

before filing a complaint”).

        A complaint must therefore provide both the “what” and the “how” of the alleged

infringement at the outset and set forth “sufficient factual matter” that, if accepted as true, would

be sufficient to state a claim “that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570). As one court has observed (in applying the Twombly and Iqbal

standard to a complaint before the abrogation of Form 18):

                Satisfying the requirements of Twombly and Iqbal, of course, will
                require counsel to focus complaints only on viable claims. Thus,
                before filing a complaint, counsel must ascertain exactly what
                                                   7
               claims should [be] alleged to be infringed and how they are
               infringed. That can be done with brevity and clarity if counsel
               know at the outset their theories of infringement and what can, and
               cannot, be said about allegedly infringing conduct. That, in turn,
               may well, indeed likely will, require expert assistance. And, it will
               mean taking great care when crafting a succinct, but sufficient,
               patent complaint. But, that is not asking too much.

Macronix, 4 F. Supp. 3d at 803.

       The Third Circuit applies a three-part test to guide district courts in evaluating a motion

to dismiss. See Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011). First, the

Court identifies the elements needed to state a claim. Id. Second, the Court identifies allegations

that, because they are no more than conclusions, are not entitled to the assumption of truth. Id.

Finally, the Court determines whether the facts contained in the pleading could give rise to a

plausible claim for relief. Id.

       Ordinarily, a district court ruling on a motion to dismiss under Fed. R. Civ. P. 12(b)(6)

cannot consider matters outside the pleadings. See In re Burlington Coat Factory Sec. Litig., 114

F.3d 1410, 1426 (3d Cir. 1997). Courts may, however, consider documents that are incorporated

into the complaint by reference. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007); see also In re Burlington 114 F.3d at 1426 (stating that a document “integral to or

explicitly relied upon in the complaint” may be considered without the motion to dismiss

becoming a motion for summary judgment); Network Managing Solutions., LLC v. AT&T Inc.,

No. CV 16-295-RGA-MPT, 2017 WL 5195863, at *4 (D. Del. Nov. 9, 2017) (same).




                                                 8
V.      ARGUMENT

        A.      The Complaint Fails To Plausibly Allege That Compliance With The Qi
                Standard Necessarily Infringes The ’402 Patent

        In the context of alleging a claim for direct patent infringement, Twombly and Iqbal

require Magnacharge to plead facts that plausibly indicate that the accused products practice

each of the limitations found in the asserted claims. North Star Innovations, Inc. v. Micron

Tech., Inc., No. 17-506-LPS-CJB, 2017 WL 5501489, at *1 (D. Del. Nov. 16, 2017); Modern

Telecom Sys., LLC v. TCL Corp., No. 17-583-LPS-CJB, 2017 WL 6524526, at *2 (D. Del. Dec.

21, 2017). Yet, the Complaint does not plead any facts regarding the structure or operation of

any specific or exemplary accused product. Instead, the Complaint alleges that “Defendants . . .

directly infringe one or more claims of the ’402 patent by selling, offering to sell, making, and/or

importing non-contact type battery pack charging products that operate according to the Qi

Standard . . . .” D.I. 1, at ¶ 21 (emphasis added). Subsequently, the so-called substantive

allegations in the Complaint are comprised of a paragraph that recites a claim limitation (see,

e.g., id. at ¶¶ 24, 26, 28, 30, 32, 34, 36, 38, 42, 46, 50), followed by a paragraph that quotes from

and cites to a portion of a document that is purported to be part of the Qi Standard, respectively

(see, e.g., id. at ¶¶ 25, 27, 29, 31, 33, 35, 37, 39, 43, 47, 51).

        As the Federal Circuit held in Fujitsu Ltd. v. Netgear, Inc., proving infringement by

reference to an industry standard is not permitted where “the relevant section of the standard is

optional, and standards compliance alone would not establish that the accused infringer chooses

to implement the optional section.” 620 F.3d 1321, 1327-28 (Fed. Cir. 2010). In such

circumstances, “the patent owner must compare the claims to the accused products or, if

appropriate, prove that the accused products implement any relevant optional sections of the


                                                    9
standard.” Id. at 1328. Although Fujitsu involved the standard of proof at the summary

judgment stage, district courts have applied this substantive rule—“that a patentee may rely on

standard compliance to show infringement only if the patent covers every possible

implementation of the standard”—at the motion to dismiss stage. Stragent, LLC v. BMW of N.

Am., LLC, No. 6:16-cv-446-RWS-KNM, 2017 WL 2821697, at *6 (E.D. Tex. Mar. 3, 2017); see

also Network Managing, 2017 WL 5195863, at *4-5; Realtime Adaptive Streaming LLC v.

Netflix, Inc., No. 17-1692-CFC-SRF, 2018 WL 6521978, at *14-15 (D. Del. Dec. 12, 2018).

Thus, to have complied with the requirements of Twombly and Iqbal, Magnacharge was required

to plead facts from which it would be plausible to conclude that the claims cover “every possible

implementation of [the] standard,” or that the accused products implement any relevant optional

or informative sections of the standard. See Fujitsu, 620 F.3d at 1328; Stragent, 2017 WL

2821697 at *6.

       Despite this clear requirement, and as discussed in Section III.B, supra, the only

allegations in the Complaint for many of the claim limitations are citations to sections of the

standard specification that are merely informative, i.e., optional in the context of the Fujitsu

framework. As exemplified by the decision in Stragent, because Magnacharge relies on

informative sections of the standard specification and “has adduced no facts suggesting that the

asserted claims ‘cover every possible implementation of [the Qi Standard],’ [Magnacharge] must

connect either the accused products to the asserted claims, or the [Qi Standard] to the asserted

claims.” Stragent, 2017 WL 2821697 at *5. Thus, Magnacharge has failed to adequately plead

patent infringement here because (i) it has adduced no facts that the asserted claims cover every

possible implementation of the Qi Standard, (ii) it has adduced no facts that the accused products



                                                 10
implement the informative sections of the Qi Standard specification, and (iii) it does not connect

the accused Qi-compliant products to the asserted claims.

       Moreover, Magnacharge’s Complaint is substantively different from the ones in Network

Managing and Realtime Adaptive, where direct infringement allegations based on a standard

were found adequate. In Network Managing, Chief Magistrate Thynge held that the second

amended complaint adequately pleaded direct infringement because it included information to

show what the standard required and further included information about how the patent covered

the required portions of the standard. Network Managing, 2017 WL 5195863 at *5.6 Here, the

Complaint fails to show what the Qi Standard requires, and instead cites to portions of the

standard specification that are merely informative. See, e.g., D.I. 1, at ¶¶ 25, 31, 33, 35, 37, 43.

In Realtime Adaptive, Magistrate Fallon declined to dismiss the complaint because the plaintiff

had “alleged how compliance with the [standard] is connected to infringement of claim 1 of [the

asserted patent]” and alleged facts to show “how adherence to the [standard] also comports with

each claim limitation in claim 1 of [the asserted patent].” Realtime Adaptive, 2018 WL 6521978

at *15. Here, the Complaint relies on sections of the standard specification that are merely

informative—as opposed to relying only on mandatory portions of the standard—and fails to

plead facts that make it plausible that adherence to the standard comports with each limitation of

the asserted claims.

       In sum, in relying on informative sections of the standard document, the Complaint fails

to adequately plead direct infringement with respect to any of the Defendants for at least three


6
  Even then, Magistrate Thynge found the complaint deficient because it did not clearly delineate
the specific versions of the standard that allegedly were covered by the claims. Network
Managing, 2017 WL 5195863, *5.

                                                 11
reasons. First, the Complaint fails to plead facts that make it plausible that the claims cover

every possible implementation of the Qi standard. Second, the Complaint fails to plead facts that

make it plausible that the accused products incorporate the informative sections of the Qi

Standard specification cited in the Complaint. Third, the Complaint fails to compare the claims

to the actual accused products—as opposed to the Qi Standard—and fails to plead facts that

make it plausible that the accused products meet all the claim limitations.

       B.      The Complaint Fails To Plausibly Allege Infringement With Respect To
               Products That Do Not Purport To Comply With The Qi Standard

       Although the Complaint purports to accuse infringement by “non-contact type battery

pack charging products that operate according to the Qi Standard,” D.I. 1, ¶ 21, the specifically

identified exemplary Samsung products are not so limited, see id. More particularly, while some

of the exemplary products specifically identified in the Complaint purport to be “Qi-certified,”

several of the products do not. Compare Exs. 3-9 (noting or referring to Qi certification) with

Exs. 10-13 (no representation regarding Qi compatibility or certification).7 Despite identifying

and referring to these non-Qi-compliant products as allegedly infringing, the Complaint includes

no factual averments from which it would be plausible to conclude that these products infringe.

See, e.g., North Star Innovations, 2017 WL 5501489 at *1; Modern Telecom, 2017 WL 6524526

at *2. Thus, at a minimum, the Complaint fails to plausibly plead infringement with respect to

any wireless charger that does not purport to be or is not compliant with the Qi Standard.




7
 The exhibits attached here are printouts of the web pages specifically referred to in the
Complaint at paragraph 21.

                                                 12
       C.      The Complaint Fails To Plausibly Allege Infringement With Respect To
               Harman

       The Complaint names three different entities: Samsung Electronics Company, Ltd

(“SEC”), Samsung Electronics America, Inc. (“SEA”), and Harman International Industries, Inc.

(“Harman”), and collectively identifies the three entities as “Samsung” or “Defendants.” D.I. 1,

at 1. All allegations of infringement in the Complaint are against “Defendants” or Defendants’

“Accused Instrumentalities” without differentiating between any of the three entities. See D.I. 1,

¶¶ 21 et seq. When alleging direct infringement, however, Magnacharge is required to identify

which particular defendant or defendants are responsible for which allegedly infringing products.

Magnacharge has failed to do so here. See, e.g., Mayne Pharma Int’l PTY Ltd. v. Merck & Co.,

Inc., No. 15-438-LPS-CJB, 2015 WL 7833206, at *4-5 (D. Del. Dec. 3, 2015) (dismissing

complaint against subsidiary because referring to all defendants in the aggregate failed to

plausibly allege infringing activity by the subsidiary).

       The Complaint does not identify any allegedly infringing Haman products. See Realtime

Adaptive, 2018 WL 6521978 at * 13 (noting that to adequately plead infringement, the complaint

must “name[] and specifically identif[y] products or product components” that allegedly

infringe); Bender v. LG Elecs. U.S.A., Inc., No. C 09-02114 JF (PVT), 2010 WL 889541, at *6

(N.D. Cal. Mar. 11, 2010). All of the so-called exemplary products identified in paragraph 21 of

the Complaint are Samsung products. But the Complaint fails to aver any facts that would

justify holding Harman liable for Samsung products. Accordingly, the Complaint should be

dismissed as against Harman.




                                                 13
VI.    CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court dismiss the

Complaint in its entirety for failure to state a claim based on the Complaint’s improper reliance

on non-mandatory sections of the Qi Standard. At a minimum, the Complaint should be

dismissed with respect to Harman because no Harman products are accused, and with respect to

Samsung wireless chargers that do not purport to comply with the Qi Standard because there are

no allegations against the products that are not based on the Qi Standard.



Dated: September 12, 2019                         Respectfully submitted,

Of Counsel:                                       YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP
ARNOLD & PORTER KAYE
SCHOLER LLP                                      /s/Adam W. Poff
                                                 Adam W. Poff (#3990)
Matthew M. Wolf                                  Pilar G. Kraman (#5199)
Ali R. Sharifahmadian                            Rodney Square
Jin-Suk Park                                     1000 North King Street
601 Massachusetts Ave., NW                       Wilmington, DE 19801
Washington, D.C. 20001-3743                      (302) 571-6600
(202) 942-5000                                   apoff@ycst.com
matthew.wolf@arnoldporter.com                    pkraman@ycst.com
ali.sharifahmadian@arnoldporter.com
jin.park@arnoldporter.com
                                                 Counsel for Defendants Samsung Electronics
                                                 Co., Ltd., Samsung Electronics America, Inc.,
                                                 and Harman International Industries, Inc.




                                                14
                                 CERTIFICATE OF SERVICE


                I, Adam W. Poff, hereby certify that on September 12, 2019, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF, which will send notification that such filing is available for viewing and

downloading to the following counsel of record:

                Timothy Devlin, Esquire
                James M. Lennon, Esquire
                Devlin Law Firm LLC
                1526 Gilpin Avenue
                Wilmington, DE 19806
                tdevlin@devlinlawfirm.com
                jlennon@devlinlawfirm.com

                Attorneys for Plaintiff

                I further certify that on September 12, 2019, I caused a true and correct copy of

the foregoing document to be served by e-mail on the above-listed counsel of record.



                                           YOUNG CONAWAY STARGATT
                                           & TAYLOR, LLP


                                           /s/ Adam W. Poff
                                           Adam W. Poff (No. 3990)
                                           Pilar G. Kraman (No. 5199)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           (302) 571-6600
                                           apoff@ycst.com
                                           pkraman@ycst.com

                                           Attorneys for Defendants




01:24749639.1
